Opinion issued June 18, 2010.








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00235-CV
____________

IN RE OTONIEL CANTU A/K/A TONY CANTU, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Otoniel Cantu a/k/a Tony Cantu, has filed a petition for a writ of
mandamus complaining of Judge Larry Weiman's (1) March 19, 2010 order denying
relator's plea to the jurisdiction.  After due consideration, the Court denies the
petition for writ of mandamus.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Sharp.
1.            
            
    -